DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 
Withdrawn Rejections
The rejection of Claims 22 and 26, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The amendments to the claims overcome this rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 15-19, 22, 24, 26, 28, 30-32 as amended, originally presented, previously presented, or newly added, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/009955 A1, Chavez et al., published January 22, 2015, IDS and US Pat. No., 5,716,804, Moore et al., when taken with Iyer et al., Crit Rev Immunol. 2012 ; 32(1): 23–63; Author Manuscript, pages 1-43.  
Regarding claim 1, Chavez teaches a method for treating inflammation in a subject comprising expressing from one or more bacterial or viral vectors interleukin 10 (IL-10) peptide in antigen-presenting cells in the subject (Abstract; p. 2, ¶6-7; p. 3, ¶9).  Chavez teaches that the adjuvant is used to increase the efficacy of therapeutic IL-10 anti-inflammatory compound by enhancing the uptake in macrophages (p. 2, ¶25; p. 19, ¶71).  Chavez teaches utilizing a constitutive promoter (p. 9, ¶37).
Regarding claim 2, Chavez teaches that the DNA can include peptides that comprise mutations in the hinge region (p. 12, ¶52).  
Regarding claims 3-4, Chavez further teaches that the mutant rat or human IL-10 proteins can have a phenylalanine at position 129 of the wild type sequence has been replaced with a serine residue, threonine, alanine or cysteine (p. 12, ¶52).
Regarding claims 5, 9, and 10, Chavez teaches that the vector can comprise multiple sequences and that the vector can comprise an IRES (p. 13, ¶55).  Thus, Chavez provides the requisite teachings to express multiple sequences from a single vector; and further, it would have been obvious to an artisan of ordinary skill to experiment with a vector in which the IL-10 and IL-10RI coding sequences are transcribed as a single mRNA, wherein the IRES is between the IL-10 and the IL-10RI coding sequences, because the IRES taught by Chavez is commonly known in the art to allow multiple polypeptides to be translated in eukaryotic cells from a single RNA transcript, by allowing translation to occur from both the 5'end of the message and the internal site that follows the first translated sequence, thus simplifying the vector and promoter sequences and producing both peptides in the cell.
Regarding claims 6-8, Chavez teaches expressing the peptide from a viral vector (Abstract; p. 9, ¶43); an adeno-associated virus vector (p. 9, ¶43) or a lentiviral vector (p. 9,¶43; p. 15, ¶59).
Regarding claims 15 and 28, Chavez teaches that inflammation is located in a joint (Abstract), and the one or more vectors are delivered by intra-articular injection (p. 4, ¶14; p. 10, ¶48; p. 25, ¶86).
Regarding claim 16, Chavez teaches wherein the inflammation is caused by proinflammatory cytokines or proteins produced by nerves, neurons, i.e., neuroinflammation (p. 6, ¶26).
Regarding claim 17, Chavez further teaches wherein the antigen-presenting cells are macrophages (p. 6, ¶25; p. 19, ¶71). 
Regarding claims 18-19, Chavez teaches wherein the antigen-presenting cells are stably transformed with the at least one vector, and the vectors can be introduced ex vivo to treat joint inflammation using syngeneic cells (¶72).  Thus given this teaching, it would obvious to stably transduce the APCs in vitro and stably maintain them in order to have a supply of stably transduced antigen-presenting cells for therapeutic purposes.
Regarding claim 24, Chavez teaches delivery using plasmid DNA comprising a bacterial backbone (p. 3, ¶9).
Regarding claim 26, Chavez teaches utilizing a CMV promoter in their rat IL-10 plasmid construct (p. 23, ¶82).
Chavez does not explicitly teach that the vector further expresses an interleukin 10 type 1 receptor (IL-10R1) peptide as required by claim 1.
Moore teaches therapeutic IL 10 receptor and expression vectors (col 3, lines 66-67 - col 4, lines 1-2; col 3, lines 10-12) and IL-10 peptides (col 5, lines 28-30; col 9, lines 45-62), that may be used for treating inflammatory (e.g. autoimmune) conditions (col 8, lines 30-36). 
	Neither Chavez nor Moore specifically teach that the vector comprises both an IL-10 peptide and IL-10R1 peptide.
	However, prior to the effective filing date of the instant invention, an anti-inflammatory response is mediated by 3 components, IL-10, IL-10R1 and APCs, as taught by Iyer.  In particular, Iyer teaches that IL-10 immunosuppressive activity is mediated by heterodimeric IL-10 receptor (IL-10R1, IL-10R2) and that antigen presenting cells such as monocytes and macrophages appear to be the primary target of Il-10 (p. 2, ¶2).   Iyer teaches that, Antigen-presenting cells (APCs) are an important source of IL-10 that serves to provide autocrine feedback to limit or resolve pro-inflammatory molecule production, restrict antigen presentation itself, enhance scavenger and phagocytic capabilities, and influence the development of adaptive responses.”  See p. 17, C. Innate Immune Cells.  Further, Iyer teaches that Il-10 expression is subject to feedback signaling modules that serve to dampen early expression and amplify later expression relative to the composite temporal inflammatory gene profile (p. 17, ¶2).  Accordingly, Chavez and Moore provide the requisite teachings regarding the expression of IL-10 and IL-10R in cells to treat inflammation using APCs, and both references provide guidance for expression of multiple transcripts in a single vector; Iyer teaches that Il-10’s activity is a feedback mechanism that involves IL-10, IL-10R1 and APCs.  Thus, it would be obvious to the skilled artisan to modify the teachings of Chavez and Moore, and co-express IL-10 and IL-10R1 in an APC to elicit an anti-inflammatory response, limit or resolve pro-inflammatory molecule production, and restrict antigen presentation.  
	Regarding claim 22, there would be a reasonable expectation of success of overcoming the down-regulation of IL-10 signaling because the combination of expressing both IL-10 and IL-10R would increase signal transduction and one of skill in the art would expect that this would not downregulate IL-10 signaling.  Thus, it would have been obvious to the skilled artisan that overexpression of IL-10 and IL10-R1 would overcome any IL-10 signaling downregulation.
	Regarding new claim 30, Chavez in view of Moore teaches the limitations of the claimed vector as described above.
	Regarding new claim 31, Chavez teaches a gene marker because any measurable or identifiable gene can be considered a marker.  Further Chavez teaches an ampicillin resistance marker was used (p. 14, [0056]).
	Regarding new claim 32 Chavez teaches arthritis, tendonitis, bursitis, inflammation of the ligament, synovitis, goat, or SLE (abstract).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/009955 A1, Chavez et al., published January 22, 2015, IDS and US Pat. No., 5,716,804, Moore et al., when taken with Iyer et al., Crit Rev Immunol. 2012 ; 32(1): 23–63; Author Manuscript, pages 1-43, as applied to claims 1-10, 15-19 and newly added claims 24-26 and 28 above, and further in view of US 2012/0058102 A1, Wilson et al., IDS.
Chavez, Moore and Iyer are summarized and relied upon as detailed above.  However, they fail to teach that the vector further comprises a self-cleaving 2A peptide as required by claim 11.
However, prior to the effective date of the instant invention, Wilson teaches a AAV vector system for delivering therapeutic products and further teaches including a self-cleaving 2a peptide between two coding sequences of interest that allows co-expression of heterologous gene products by a message from a single promoter when the transgene is large, consists of multi-subunits, or two transgenes are co-delivered.  See ¶58.
Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Chavez, Moore and Iyer, and include a self-cleaving 2a peptide, as taught by Wilson, between two coding sequences allows for the sequences encoding IL-10 and IL10R1 to be expressed separately.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 12-14 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/009955 A1, Chavez et al., published January 22, 2015, IDS and US Pat. No., 5,716,804, Moore et al., when taken with Iyer et al., Crit Rev Immunol. 2012 ; 32(1): 23–63; Author Manuscript, pages 1-43, as applied to claims 1-10, 15-19 and newly added claims 24-26 and 28 above, and further in view of US 2009/0035256 A1 to Sommer et al., published February 5, 2009, IDS.  The rejection has been modified in view of Applicants’ amendment to the claims.
Chavez, Moore and Iyer are detailed and relied upon as summarized above.  They do not explicitly teach that the inflammation is caused by neuropathic or chronic pain  (claim 12); the inflammation is caused by MS (claim 13); the inflammation is caused by an autoimmune disease (claim 14); or that the one or more vectors are delivered by intrathecal injection (claim 27).
However, prior to the effective date of the instant invention, Sommer further teaches treating autoimmune diseases associated with inflammation with a vector encoding IL-10 (¶6) by intrathecal injection (p. 14, ¶156-157).  
Thus, regarding claim 12, Sommer teaches that intrathecal injection is a preferred mode of delivery because it keeps the expression of viral vectors local due to the rapid degradation of IL-10 and intrathecal gene therapy mimics lumbar puncture administration that is already in routine use in humans.  Ibid.  
Regarding claim 13, Sommer teaches their method can treat neuropathic pain by MS (claim 8; p. 1, ¶11)
Regarding claims 14 and 27, Sommer teaches that inflammation from various autoimmune diseases can be treated intrathecally (p. 6-4, ¶86-87)
Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Chavez, Moore and Iyer, and administer the vectors by intrathecal injection to treat inflammation caused by disease such as MS or autoimmune diseases, as taught by Sommer, with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to deliver the vectors intrathecally because Sommer teaches that intrathecal injection is a preferred mode of delivery because it keeps the expression of viral vectors local due to the rapid degradation of IL-10 and intrathecal gene therapy mimics lumbar puncture administration that is already in routine use in humans.  See p. 14, ¶156-157.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/009955 A1, Chavez et al., published January 22, 2015, IDS and US Pat. No., 5,716,804, Moore et al., when taken with Iyer et al., Crit Rev Immunol. 2012 ; 32(1): 23–63; Author Manuscript, pages 1-43, as applied to claims 1-10, 15-19 and newly added claims 24-26 and 28 above, and further in view of Ding et al., The Journal of Immunology, 2001, 167: 6884–6892, IDS.   The rejection is necessitated by Applicants’ Amendment to the claims.
	Chavez, Moore and Iyer are summarized and relied upon as detailed above.  They do not explicitly teach that the method achieves constitutive autocrine signaling on antigen presenting (IL-10R2-positive) cells (claim 23).
	However prior to the effective date of the claimed invention, Ding teaches that, “The binding of IL-10 to its cell surface receptors activates the Janus kinase (JAK)-STAT signal transduction pathway. Following the ligand-receptor interaction, Jak1 (associated with IL-10R1) and Tyk2 (associated with IL-10R2), members of the receptor-associated Janus tyrosine kinases (JAK) family, are phosphorylated.”  See p. 6884, col. 2, last ¶.  Ding teaches that, “Consistent with previous findings, we demonstrate here that although IL-10R2 does not bind either hIL-10 or vIL-10, its presence is essential for both hIL-10- and vIL-10-mediated signal transduction.” See p. 6885, col. 1, ¶2.
	Accordingly, it would obvious to the skilled artisan that the combination of the references would achieve constitutive autocrine signaling on antigen-presenting (IL-10R2) cells because Ding shows that following IL-10 binding to IL-10R1, IL10R2 is phosphorylated and the JAK-STAT signal transduction pathway is activated.  Iyer teaches that APCs provide autocrine signaling (p. 16, last ¶).  In addition, the art teaches expression of IL-10 in antigen-presenting cells, which include macrophages, APCS (see Chavez at p. 19, ¶71; APCS such as monocytes, macrophages, dendritic cells, see Iyer at p. 16, C. Innate Immune Cells), which express IL-10R2, thus, there would be a reasonable expectation of success that providing such cells with IL-10 and IL-10R1 would then phosphorylate IL10R2 and induce autocrine signaling.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/009955 A1, Chavez et al., published January 22, 2015, IDS and US Pat. No., 5,716,804, Moore et al., when taken with Iyer et al., Crit Rev Immunol. 2012 ; 32(1): 23–63; Author Manuscript, pages 1-43 and RSTP (printout from Registry of Standard Biological Parts www.parts.igem.org/BBa_K404107 pp. 1-3, dated 8/28/2010).  
Chavez, Moore, and Iyer teach the limitations of the claims as discussed above.  Chavez further teaches the vector can have a plasmid backbone, CMV promoter, growth hormone polyA, and 2 AAV ITRs (p. 13, [00054] and [00055]; p. 14 [0056]).  
Chavez, Moore, and Iyer do not teach that the vector comprises a beta-globulin intron as claimed.  However, long before the effective filing of the instant application, beta-globulin introns were being used in expression cassettes similar to those claimed and used in Chavez.  Beta-globulin introns have been included in expression vector to enhance transgene expression and are used upstream of the desired gene of interest (RSTP; See p. 1).
	As such it would have been obvious to an artisan of ordinary skill at the time of effectively filing to include a beta-globulin intron upstream of the transgene, as taught by RSTP, in the expression vector of Chavez, Moore, and Iyer to predictably arrive at the claimed vector of claim 29.  An artisan would have a reasonable expectation of success because RSTP teaches the beta-globulin intron has long been used as an transgene enhancer element and RSTP teaches where its placement in the vector is needed.  Further, an artisan would be motivated to include a beta-globulin intron because it enhances transgene expression.  As such, Chavez in view of Moore, Iyer, and RSPT render new claim 29 obvious.
	
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
Applicant submits in view of the amendments the claims are not obvious.  Applicant reiterates the limitations of the amended claims and further submits that down-regulation of IL-10 is circumvented, leading to improved therapeutic efficacy.  Administering IL-10 and native IL-10R1 coding sequences absent the use of a constitutive promoter leads to the undesirable down-regulation of IL10 signaling.
In response, the amendment claims are also taught by the teaching of Chavez, Moore, and Iyer as discussed above in the modified 103 rejection.  The remainder of Applicant’s above argument solely explains where findings and does not dispute the teachings of the combined art.  The combined art need not be combined for the same rationale underlying Applicant’s findings.  As such, these finding do not negate the obviousness rejection.
Applicant submits that in the application, IL-10 was shown to exhibit an early therapeutic effect then wear off over time for some unknown reason.  It was unexpectedly discovered that the cause of this decrease in therapeutic efficacy was sue to overstimulation of cells with IL-10.  Such overstimulation results in the ubiquitination and degradation of the IL-10 receptor (IL-10R1) in response to high IL-10 levels.  Regardless of the amount of IL-10 that is administered or the level of IL-10F2 that is initially present on the cell surface, therapeutic efficacy is eventually lost unless IL-10R1 is consistently present in sufficient quantities.  This was not known in the prior to the filing of the present application and is not taught or suggested by the cited combined art.  Constitutive expression of the IL-10 receptor protein is thereof a way to overcome the IL-10 dependent drop inIL-10 therapeutic efficiency.
	In response, Applicant’s argument is not found persuasive because like the amended claim, Chavez teaches the use of a constitutive promoter and therefore would lead to increases, consistent expression of both the IL-10 and IL-10R.  The claims do not require any improved efficiencies.  As such no improved efficiency is required by the teachings of the combined art.  Applicant’s suggestion of unexpected findings does not negate that the combined art for different reasons leads to the claimed invention.  As such, Applicant’s argument does not overcome the rejection of record.
	Applicant asserts that the combined cited art does not teach or suggest the feedback mechanism the presently claimed composition is concerned with overcoming, that is the down-regulation of IL10Ra expression.  
	In response, Applicant’s argument is not found persuasive because Applicant is reading limitations into the claims that are not recited.  The claims do not recite and thus do not require any type of feedback loop.  As such, the cited arts are not required to teach or suggest such a feedback loop.
	Applicant submits that the present invention solves what was not know at the time of filing such that a rejection under 103 is improper.  This is clearly established in  In re Omeprazole Patent Litigation, which the court determined that the patentee had discovered a previously unknown problem and sought to solve the problem in the invention in the patent at issue.  Applicant submits that the court reasons that since the problem had not been previously known, there was not reason to spend the time and money to further modify the formulation, even in view of the fact that such modification would be possible.  Importantly, the prior art fails to mention the problem the invention sought to solve.  
	In response, the fact pattern in the instant claims is not analogous to the instant claims.  In re Omeprazole Patent Litigation pertains to the issue of motivation.  If a problem is unknown, the motivation to solve the problem is not there.  In the instant application, Iyer teaches the means by which IL-10 and IL-10R1 are in a feedback loop in APC and therefore would require increase in both IL-10 and IL-10R1 to address a pro-inflammatory response.  As such, contrary to Applicant’s assertion, the motivation is taught by the prior art as well.  Thus both the problem and the solution were known in the prior art and therefore In re Omeprazole Patent Litigation is not applicable.
	Applicant submits that Examiner used hindsight in assembling references applied to the present rejection.  Using hindsight, it is east to assert that adding more receptor is advantageous.  However, IL-10 signaling is a complex pathway with many components. Applicant refers to the art of Verma et al.  Applicant states the binding of IL-10 to the IL10R is only the first step in the signaling pathway that is comprised of dozens of step along with multiple divergent pathways.  Examiner focuses on the IL-10 receptor, alleging that Iyer teaches that IL10 immunosuppressive activity is mediate by the heterodimeric IL-10 receptor and that antigen presenting cells appear to be the primary target of IL-10.  Applicant continues that Iyer taches in the same paragraph that additionally, through release of anti-inflammatory molecules like IL-1R, TNFalpha receptor, and IL-27 or via physical interaction with T lymphocytes, IL-10 can directly inhibit the development of cells, suppress cell and allergic responses, and enhance regulatory T cell function.  Iyer also teaches IL-10 can positively enhance activation and proliferation of certain immune cell types, including mast cells, CD8 T cells, NK cell, and B cells.  Each of these outcomes of IL-10 signaling are multiple steps downstream in the signaling pathway following IL10 binding IL-10R. If any of these later steps in the pathway were the source of the observed downregulation of IL-10 signaling, increasing the expression of IL-10R would have been useless in overcoming the downregulation.  Examiner provides no justification as to why one would select IL-10R, out of dozens of downstream options.  The binding of IL-10 to the IL10R may be the first step in the pathway, but that does not make it the most obvious step in the pathway resulting in downregulation.  None of Chavez, Moore, or Iyer provide any teachings or suggestions to a skilled person to investigate IL10R1 as a source of downregulation out of the dozens of possibilities.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 	Iyer teaches an anti-inflammatory response is mediated by 3 components, IL-10, IL-10R1 and APCs, as taught by Iyer.  In particular, Iyer teaches that IL-10 immunosuppressive activity is mediated by heterodimeric IL-10 receptor (IL-10R1, IL-10R2) and that antigen presenting cells such as monocytes and macrophages appear to be the primary target of Il-10 (p. 2, ¶2).   Iyer teaches that, Antigen-presenting cells (APCs) are an important source of IL-10 that serves to provide autocrine feedback to limit or resolve pro-inflammatory molecule production, restrict antigen presentation itself, enhance scavenger and phagocytic capabilities, and influence the development of adaptive responses.”  See p. 17, C. Innate Immune Cells.  Further, Iyer teaches that Il-10 expression is subject to feedback signaling modules that serve to dampen early expression and amplify later expression relative to the composite temporal inflammatory gene profile (p. 17, ¶2).  
	As such, one of ordinary skill would choose IL-10R1 because Iyer teaches IL10R1, along with IL-10 and APC are one of the three combinants mediating anti-inflammatory responses.  Further, Iyer teaches that IL10 expression is part of a feedback signaling module that serves to dampen early expression and amplify later expression.  Thus, an artisan of ordinary skill would understand that the feedback loop involves IL-10R and IL-10. Thus contrary to Applicant’s assertion, the prior art of Iyer provides ample rationale for combining the art and arriving at the claimed invention.
	Applicant further submits the complexity of the IL-10 receptor composed of two alpha subunits and two beta subunits does.  Applicant asserts that even if the receptor was the decided target for avoiding downregulation of IL-10 signaling, there are still at least two other subunits of the receptor from which to choose, none of which the combined art teach.  
	In response, Iyer specifically highlights the IL-10R1 as the receptor that mediates anti-inflammatory responses.  As such, the ordinary artisan would focus on this particular receptor as oppose to other receptor components because Iyer highlights its importance to anti-inflammatory modulation.  Thus Applicant’s argument has to why another subunit was chosen is not persuasive.
	Applicant submits that there would be no reasonable expectation of success.  The skilled artisan would have recognized, based on general known of the art and teachings of Iyer that there were many potential sources for observed downregulation of IL-10 signaling, with nothing pointing to one part of the IL-10 signaling pathway being  a more likely source of the problem than any other.  In the absence of an explanation from Examiner as to why one would have a reasonable expectation of success this rejection could be withdrawn.
	In response, the rejection of record does provide an explanation for a reasonable expectation of suggested based upon Iyer stating there would be a reasonable expectation of success of overcoming the down-regulation of IL-10 signaling because the combination of expressing both IL-10 and IL-10R would increase signal transduction and one of skill in the art would expect that this would not downregulate IL-10 signaling.  Thus, it would have been obvious to the skilled artisan that overexpression of IL-10 and IL10-R1 would overcome any IL-10 signaling downregulation.  This rationale is consistent with the teaches of Iyer and thus provides sufficient demonstration of a reasonable expectation of success. 
	Regarding the rationale as to why IL-10R1 would be chosen over any other downstream signaling elements, lyer highlight 3 components pivotal to mediating anti-inflammatory response, IL-10, IL-10R1, and APC.  As such, Iyer given adequate rationale for choosing IL-10R1 in cooperation with IL-10 and APC to modulate an anti-inflammatory response.
	Applicant traverses the additional secondary references of Wilson and Sommer stating they do not remedy the deficiencies of Chavez, Moore, and Iyer.  In response, Chavez, Moore, and Iyer have not been found to be deficient for reasons discussed above.  As such, this argument is not found persuasive.

	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632